The plaintiff's contention is that the proximate cause of his injury was the negligence of the defendant in using in its business a defective belt, or one so liable to break that under the circumstances the defendant, exercising reasonable care and prudence, ought to have used other precautions than it did use to protect its patrons from injuries reasonably to be apprehended therefrom. If the plaintiff was in the place he occupied at the time of the accident upon the invitation, express or implied, of the defendant, it was the defendant's duty to use ordinary care to protect him from dangers which its agents knew might be apprehended from the operation of the belt, and of which he had little or no knowledge. *Page 156 
"The occupant of land is bound to use ordinary care and diligence to keep the premises in a safe condition for the access of persons who come thereon by his invitation, express or implied, for the transaction of business, or for any other purpose beneficial to him; or, if his premises are in any respect dangerous, he must give such visitors sufficient warning of the danger to enable them, by the use of ordinary care, to avoid it. The extent, however, of his obligation is to use ordinary care and prudence to keep his premises in such condition that visitors may not be unnecessarily or unreasonably exposed to danger." 2 Shearm.  Red. Neg., s. 704; Poll. Torts 490; Clark v. Manchester, 62 N.H. 577, 579; Frost v. Railroad,64 N.H. 220; Campbell v. Sugar Co., 62 Me. 552; Sweeny v. Railroad, 10 Allen 368, 372-375; Bennett v. Railroad, 102 U.S. 577, 580.
It was one of the incidents of the defendant's course of business for the plaintiff and other customers to remain upon the premises for an hour or more while the separator did its work. It is not inappropriate to say that the plaintiff was there on the morning of the accident upon the defendant's invitation. He was not a trespasser or mere licensee, unless for some reason he had no permission as a customer waiting for his milk to occupy the narrow space between the scales and the belt. The defendant had not, by general rules or by special instructions to the plaintiff, forbidden him to occupy any part of the building. If his occupancy of this particular place rendered him a licensee, for whose safety while there the defendant had no duty to perform, that conclusion cannot be reached as a matter of law from the reported facts. In going from the first room to the second, it appears that customers were in the habit of going between the scales and the belt. On the morning of the accident the plaintiff carried his cans into the back room, and having returned, was standing "next to the belt, right where they pass back and forth." If he had received his injury while he was passing along with his cans, or while he was returning, it could not be seriously contended that he was a mere licensee. His position there would be in accordance with the defendant's course of business with its customers and in pursuance of its practical invitation. If the place was a dangerous one to stand in, it was a dangerous place to walk over; and the fact that the defendant invited its customers to carry their cans over it would furnish a strong probability that they did not object to their standing there. Indeed, the only danger of being in that position arose from its proximity to the belt, which was liable to break and fly at any moment. The facts, that the plaintiff was watching the operation of the scales, and that if he had not adjusted himself in such a *Page 157 
way as to observe the scale-beam the belt would not have hit his eye, are unimportant. The injury might have been less serious if he had been in a different position, but that fact has no legitimate bearing upon the question whether he was a licensee or invitee of the defendant at the time of the accident. It is absurd to say that the act of watching the weighing of Hersey, or of telling him he could be weighed, made the plaintiff a mere licensee or trespasser. If he was properly there upon the invitation of the defendant, his acts which in no way contributed to the breaking of the belt, and which were in fact harmless, did not change the character of his situation. The plaintiff adduced ample evidence to warrant the conclusion that his relationship to the defendant was such as to impose on the latter the duty of using ordinary care to avoid injuring him. Indermaur v. Dames, L. R. 1 C. P. 274; Gilbert v. Nagle, 118 Mass. 278.
The question remains, whether there was sufficient evidence of the defendant's negligence. Could reasonable men find that it failed to perform its duty of using ordinary care to prevent the plaintiff's injury? Unless the defendant knew or ought to have known that there was a reasonable liability that a person standing between the scales and the belt would be exposed to the danger of bodily harm by the parting of the belt, its neglect of duty could not be found; or, conversely, if men of ordinary prudence in the defendant's position, and having its knowledge of the danger of using. such a belt as this one was to operate a separator, would have guarded it, so as to prevent its doing harm to persons rightfully standing near it, or would have notified the plaintiff of the danger, the jury would be warranted in finding the fact of the defendant's negligence. The question is substantially one of fact relating to the conduct of men of ordinary prudence under the circumstances.
The evidence for the plaintiff tended to show that the defendant had knowledge that belts used, as this one was, to produce 4,000 revolutions per minute, were quite liable to break or separate, and that this particular belt, while in use on this machine, had parted some time before the plaintiff was injured. It cannot be doubted that the evidence is sufficient to support a finding that the defendant's omission to adopt appropriate means to prevent accidents naturally resulting from a broken belt was a failure to perform a reasonable duty required of it in the exercise of ordinary care. It cannot be said that reasonable men could not so find. Upon that question, it may be that "reasonable and fairminded men might differ; but it cannot be declared that no reasonable man could find as the jury did." Mitchell v. Railroad, 68 N.H. 96, 116. No claim is made that the plaintiff was guilty of *Page 158 
contributory negligence, and no exception was taken relating to the admissibility of the evidence. The defendant's motion for a nonsuit was properly denied.
Exception overruled.
All concurred.